Name: Commission Regulation (EC) No 1148/98 of 2 June 1998 including in the sugar sector regulations the amendments introduced by Regulation (EC) No 2086/97 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis;  beverages and sugar
 Date Published: nan

 Avis juridique important|31998R1148Commission Regulation (EC) No 1148/98 of 2 June 1998 including in the sugar sector regulations the amendments introduced by Regulation (EC) No 2086/97 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 159 , 03/06/1998 P. 0038 - 0039COMMISSION REGULATION (EC) No 1148/98 of 2 June 1998 including in the sugar sector regulations the amendments introduced by Regulation (EC) No 2086/97 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 2(1) thereof,Whereas Commission Regulation (EC) No 2086/97 of 4 November 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides for amendments to the combined nomenclature especially for certain products falling within the common organisation of the market in sugar;Whereas certain codes in Council Regulations (EEC) No 1785/81 (4), as last amended by Regulation (EC) No 1599/96 (5), and (EEC) No 1010/86 (6), as last amended by Commission Regulation (EC) No 1126/96 (7), and in Commission Regulations (EC) No 1464/95 (8), as last amended by Regulation (EC) No 2136/95 (9), (EC) No 1729/97 (10), (EEC) No 2670/81 (11), as last amended by Regulation (EC) No 158/96 (12), (EEC) No 825/75 (13), as last amended by Regulation (EEC) No 1714/88 (14), and (EEC) No 1729/78 (15), as last amended by Regulation (EC) No 1730/97 (16) no longer correspond to those in the Combined Nomenclature; whereas these Regulations should be adjusted as a result;Whereas the date of entry into force of this Regulation should coincide with the date of entry into force of Regulation (EC) No 2086/97;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 1. Regulation (EEC) No 1785/81 hereby is amended as follows:- in Article 1:(a) in point (d):- code '1702 60 90` is replaced by '1702 60 95`, and- code '1702 90 90` is replaced by '1702 90 99`;(b) in point (h) code 'ex 1702 60 90` is replaced by '1702 60 80`.2. Council Regulation (EEC) No 1010/86 is hereby amended as follows:- in Article 1:- code 'ex 1702 60 90` is replaced by 'ex 1702 60 95`, and- code 'ex 1702 90 90` is replaced by 'ex 1702 90 99`.Article 2 1. Regulation (EC) No 1464/95 is hereby amended as follows:(a) in Article 2, code '1702 60 90` is replaced by '1702 60 95`;(b) - in Article 8(a), third indent, code 'ex 1702 60 90` is replaced by '1702 60 80`,- in Article 8(c), third indent, code '1702 60 90` is replaced by '1702 60 95`,- in Article 8(c), fifth indent, code 'ex 1702 60 90` is replaced by '1702 60 80`.2. Regulation (EC) No 1729/97 is hereby amended as follows:(a) in Article 3(a), code '1702 60 90` is replaced by '1702 60 95`;(b) in Annex I:- code '1702 60 90` is replaced by '1702 60 95`, and- code '1702 90 90` is replaced by '1702 90 99`.3. Regulation (EEC) No 2670/81 is hereby amended as follows:In Article 1(d) code '1702 60 90` is replaced by '1702 60 95`.4. Regulation (EEC) No 825/75 is hereby amended as follows:(a) in Annex II code 'ex 1702 90 90` is replaced by '1702 90 99`;(b) in Annex III:- code 'ex 1702 60 90` is replaced by 'ex 1702 60 95`, and- code 'ex 1702 90 90` is replaced by 'ex 1702 90 99`.5. Regulation (EEC) No 1729/78 is hereby amended as follows:(a) in Article 2(2), second subparagraph, (a)(i):- code '1702 60 90` is replaced by '1702 60 95`, and- code '1702 90 90` is replaced by '1702 90 99`;(b) in Article 3(3), second subparagraph, (a)(i):- code '1702 60 90` is replaced by '1702 60 95`, and- code '1702 90 90` is replaced by '1702 90 99`.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 34, 9. 2. 1979, p. 2.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 312, 14. 11. 1997, p. 1.(4) OJ L 177, 1. 7. 1981, p. 4.(5) OJ L 206, 16. 8. 1996, p. 43.(6) OJ L 94, 9. 4. 1986, p. 9.(7) OJ L 150, 25. 6. 1996, p. 3.(8) OJ L 144, 28. 6. 1995, p. 14.(9) OJ L 214, 8. 9. 1995, p. 19.(10) OJ L 243, 5. 9. 1997, p. 1.(11) OJ L 262, 16. 9. 1981, p. 14.(12) OJ L 24, 31. 1. 1996, p. 3.(13) OJ L 79, 28. 3. 1975, p. 17.(14) OJ L 152, 18. 6. 1988, p. 23.(15) OJ L 201, 25. 7. 1978, p. 26.(16) OJ L 243, 5. 9. 1997, p. 5.